NEGATIVE ELECTRODE ACTIVE MATERIAL INCLUDING AL- AND O-CONTAINING SILICON MATERIAL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-13 and 16-18 in the reply filed on June 7, 2022 is acknowledged.
Applicant argues that since claims 19 and 20 are dependent either directly or indirectly on elected claim 9, they should also be included in the elected Group I. This argument is not persuasive, because although claims 19 and 20 depend directly or indirectly on claim 9, they were assigned to a different category from claim 9 in the restriction requirement. Where applicant elects claims directed to a product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable produce claim for that process invention to be rejoined. The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or/and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 9, 2020 and February 26, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The percentages indicated by “mass%” in at least claims 9, 11-13 and 16 are indefinite, since it is unclear what amount the percentages are relative to (an amount of Al- and O-containing silicon material, or a total of all elements in the negative electrode active material?). For purposes of examination, the total amount of all the elements in the negative electrode active material will interpreted as the basis for the percentages as claimed.
The “like” in the phrase “plate-like” recited in claim 10 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by the "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05 (b) and (d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 20170256793 A1, hereafter Oshima).
Regarding claim 9, Oshima teaches a negative electrode active material comprising an Al- and O- containing silicon material (See page 10, Table 2), wherein a mass% of Al is 0.8%, reading on the range of 0.1-1% as claimed, a mass% of Si is 72.3%, reading on 60-90% as claimed, and a mass% of O is 4.8%, close to the lower limit of the claimed range of 5-30%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP § 2144.05.
Oshima further discloses Fe and Al are impurities derived from the raw materials ([0134]). Although Table 2 shows a mass% of Fe greater than a mass% of Al, one of ordinary skill in the art would readily adjust the raw materials through routine experimentation so as to arrive at the claimed mass% of Al greater than the mass% of Fe.
Oshima further discloses a washing step using water during the preparation of the negative electrode active material (See at least, [0073]-[0080], [0134]). The application of water would cause a reaction between Al and water and a Al-O bond would be formed and observed in a range of 1565 to 1570 eV in an X-ray absorption fine structure measurement for the K shell of Al, as disclosed by the instant specification (PgPub [0026]).
Regarding claim 10, Oshima teaches the negative electrode active material according to claim 9, wherein the negative electrode active material has a structure made up of a plurality of plate-like silicon bodies laminated in a thickness direction ([0132]).
Regarding claim 11, Oshima teaches the negative electrode active material according to claim 9, wherein the Al- and O-containing silicon material contains Fe, and a mass% of Fe in the Al- and O-containing silicon material is greater than 0 (Table 2).
Regarding claim 12, Oshima teaches the negative electrode active material according to claim 9, wherein the mass% of Al is 0.28% (Table 2), reading on the claimed range of 0.25-1% by mass.
Regarding claim 13, Oshima teaches the negative electrode active material according to claim 9, wherein the mass% of O is 4.8% (Table 2), close to the lower limit of the claimed range of 5-30%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP § 2144.05.
Regarding claim 16, Oshima teaches the negative electrode active material according to claim 9, wherein the Al- and O-containing silicon material is coated with carbon, and a mass% of carbon in the Al- and O-containing silicon material may be 5-15% by mass ([0090]), overlapping the instantly claimed 1-10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 17-18, Oshima teaches a negative electrode comprising the negative electrode active material according to claim 9 and a secondary battery comprising the negative electrode active material according to claim 9 (See, at least, [0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727